[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this motion by plaintiff for a deficiency judgment, the Court has heard and carefully considered the testimony of plaintiff's appraiser and of the defendant on the value of the subject property. Plaintiff's appraiser determined the fair market value to be $225,000, and defendant, using accepted appraisal standards, determined it to be $873,000. The Court finds the defendant's appraisal more credible than that of plaintiff's appraiser but, nevertheless, cannot completely accept its conclusion.
On reflection, the Court finds the subject property, based on comparable sales data, to have a value of $5.15 per square foot, which, for 100,291 square feet results in a value of $516,498.65, rounded to $516,500.
At the time judgment was entered, plaintiff's debt was found to be $561,087.76, and counsel fees of $1500, appraiser's fee of $1,000 title fee of $150 were awarded. In addition, costs have been taxed at $515.20 making the total judgment $564,252.96. The court finds fair market value at the time title vested to be $516,500, resulting in statutory interest at 10% on $4,775.96 for 51 days from date of judgment, February 22, 1993 to date title vested on April 14, 1993, of $667.19. The plaintiff also seeks interest from the date of judgment, February 22, 1993 to the date of this CT Page 4249 deficiency judgment in April 1994. The Court determines that delay is too long and denies plaintiff that interest. The Court does award plaintiff an additional counsel fee for this proceeding, necessitating three days of hearing, of $1500.
A deficiency judgment may enter as follows:
Debt at judgment                          $561,087.76
         Attorneys, title,                            3,165.22 appraisal fees and costs
         Statutory interest                             667.19 as above
         Additional Counsel fees                      1,500.00 ---------- Sub Total                               $566,420.19
         Less FMV of property                      $516,500.00 ----------- Deficiency Judgment                       $ 49,920.19
Robert Satter, J. State Judge Referee